Exhibit 10.2

 

THE SCO GROUP, INC.

 

SUMMARY OF EXECUTIVE COMPENSATION

 

The following table sets forth the annual base salary for each of the named
executive officers of The SCO Group, Inc. (the “Company”) for fiscal year 2005:

 

Executive Officer

 

Base Salary

 

 

 

 

 

 

Darl C. McBride
President and Chief Executive Officer

 

$

265,000

 

 

 

 

 

 

Bert B. Young
Chief Financial Officer

 

$

170,000

 

 

 

 

 

 

Christopher Sontag
Senior Vice President, Business Development

 

$

160,000

 

 

 

 

 

 

Jeff F. Hunsaker
Senior Vice President and General Manager, UNIX Division

 

$

160,000

 

 

 

 

 

 

Ryan E. Tibbitts
General Counsel and Corporate Secretary

 

$

145,000

 

 

In addition to the foregoing amounts, each of the officers named above is
eligible to receive additional cash compensation pursuant to The SCO Group
Employee Incentive Bonus Program for fiscal year 2005 more particularly
described in Item 5(a) of the Company’s Quarterly Report on Form 10-Q for the
period ended January 31, 2005.

 

--------------------------------------------------------------------------------